NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

ADONIS VAZQUEZ,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )          Case No. 2D14-4865
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 15, 2017.

Appeal from the Circuit Court for Collier County;
Ramiro Mañalich, Judge.

Howard L. Dimmig, II, Public Defender,
and Keith W. Upson, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed, without prejudice to file a timely and sufficient postconviction

motion. The trial court did not rely on Mr. Vazquez's pending charges in imposing his

sentence. Cf. Fernandez v. State, 42 Fla. L. Weekly D 502a (Fla. 2d DCA Mar. 1, 2017)

(holding that the trial court improperly relied on a subsequent charge in sentencing
where the trial court stated she was imposing the sentence "based on the fact that you

re-offended" among other reasons).



NORTHCUTT, SILBERMAN, and LaROSE, JJ., Concur.




                                         -2-